                         Case 4:20-cr-00117-KGB Document 21 Filed 04/09/21 Page 1 of 4
AO 245D (Rev . 02/ 18)   Judgment in a Criminal Case for Revocations
                          Sheet I
                                                                                                                           o_J:U-60
                                                                                                                      EAS TERN ci~1;-~CT
                                                                                                                                       CO URT
                                         UNITED STATES DISTRICT COURT                                                               . icrARKANsAs
                                                                                                                               AP (19 2021
                                                              Eastern District of Arkansas                     JAMES                 ~

            UNITED STATES OF AMERICA
                                                                                                    By:
                                                                            Judgment in a Criminal Case -                  -~ ~
                                                                                                                               ~~HP¥Al£K. Cl    J::ou

                                 V.                                         (For Revocation of Probation or Supervised Release)           OEP CLER!(

                     MARIO D. COLLINS
                                                                            Case No. 4:20-cr-00117 KGB
                                                                            USM No. 18355-042
                                                                             CHRISTIAN ALEXANDER
                                                                                              - - -- - -- --                   -~
                                                                                                       Defendant' s Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)              _ 1_-2_ _ ________ ofthe term of supervision.
 •    was found in violation of condition(s) count(s)
                                                              - - - -- - - - -
                                                                                        after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number                 Nature of Violation                                                              Violation Ended
 1                                    Failure to comply with the conditions of Home Detention for a                01/21/2020


 2                                    Failure to participate in a program of testing and treatment

                                         substance abuse until such time a

        The defendant is sentenced as provided in pages 2 through           ----
                                                                                4       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address untfl all fines , restitution, costs, and special assessments imposed by this judgment are
 fully pai_d. Jfordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: _5672
                                                  __                         04/09/2021
                                                                                                Date of Imposition of Judgment
 Defendant's Year of Birth :             1980

 City and State of Defendant's Residence:                                                               Signature ~
 West Memphis, Arkansas
                                                                             Kristine G. Baker, United States District Judge
                                                                                                   Name and Title of Judge

                                                                                    ~ t\           I   :2,0 1.,\
                                                                                                               Date
                       Case 4:20-cr-00117-KGB Document 21 Filed 04/09/21 Page 2 of 4
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocatio ns
                        Sheet IA

                                                                                                          2_
                                                                                         Judgment- Page _ _     of     4
                                                                                                                     ----
DEFENDANT: MARIO D. COLLINS
CASE NUMBER: 4:20-cr-00117 KGB

                                                        ADDITIONAL VIOLATIONS

                                                                                                               Violation
Violation Number                Nature of Violation                                                            Concluded
                                completes the program or is deemed by the treatment provider to no longer

                                be in need of treatment.                                                       07/10/2020
                         Case 4:20-cr-00117-KGB Document 21 Filed 04/09/21 Page 3 of 4
AO 2450 (Rev . 02/ 18)    Judgment in a Crimin al Case for Revocations
                          Sheet 2- Impri sonment
                                                                                                   Judgment -   Page   3    of   4
DEFENDANT: MARIO D. COLLINS
CASE NUMB ER: 4:20-cr-00117 KGB


                                                                  IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Pri sons to be imprisoned for a total
term of:

12 months plus one ( 1) day.




     ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant be incarcerated in the Memphis facility or in a facility near West Memphis,
Arkansas.



     11'1' The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surre nder to the United States Marsha l for this district:
           •    at                                   •    a.m.      •    p.m .    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the in stitution designated by the Bureau of Prisons:
           •    before 2 p.m . on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                         RETURN

I have executed this judgment as fo ll ows:




           Defendant delivered on                                                       to

at   _ _ _ _ __ __ _ _ _ _ _ _ _ with a certified copy of thi s judgment.




                                                                                                UNITED ST ATES MARSHAL


                                                                                 By
                                                                                             DEPUTY UNITED STATES MARSHAL
                        Case 4:20-cr-00117-KGB Document 21 Filed 04/09/21 Page 4 of 4
AO 2450 (Rev. 02/ 18)    Judgment in a Criminal Case fo r Revocations
                         Sheet 3 - Supervi sed Release
                                                                                             Judgment- Page    4     of         4
DEFENDANT: MARIO D. COLLINS
CASE NUMBER: 4:20-cr-00117 KGB
                                                            SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 No supervised release to follow term of imprisonment.




                                                        MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must re frain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release
     from impri sonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you pose a low risk offuture
                   substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
